Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal
La acusación en- este caso no difiere materialmente de la del caso de El Pueblo v. Wys que acabamos de decidir. El acu-sado se confesó culpable pero apeló de la sentencia; pero, sin embargo, como la acusación no establece un delito público, la sentencia, a pesar de la confesión de' culpabilidad, debe ser revocada de conformidad con los principios establecidos en el caso de El Pueblo v. García, 23 D. P. R. 730.

Revocada la sentencia apelada y absuelto el acusado.

*531Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. del Toro y HutcMson, disin-tieron.